         Case 2:18-cv-00148-DAK Document 24 Filed 04/21/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

HILARIO MEDINA,

                       Plaintiff,                    MEMORANDUM DECISION &
                                                     ORDER DENYING MOTION TO
v.                                                   ALTER OR AMEND JUDGMENT

ROLLIN COOK,                                        Case No. 2:18-CV-148 DAK

                       Defendant.                   District Judge Dale A. Kimball




       On January 14, 2020, concluding Plaintiff had been prejudicially unresponsive in his

litigation, the Court dismissed his case. (ECF No. 20.) On January 29, 2020, Plaintiff submitted,

“Motion to Reconsider,” which the Court construes as a motion to alter or amend the judgment.

(ECF No. 22.) Plaintiff asserts primarily mail difficulties kept him from appropriately responding

to Court orders. (Id.) But this does not square with the relevant documents on the docket, all

painstakingly set forth in the Court’s dismissal order. (ECF No. 20.)

       Plaintiff responded to the Court’s May 24, 2019 order requiring an amended complaint

by asking for an extension, which the Court granted. (ECF Nos. 14-16.) Plaintiff also responded

to the Court’s November 13, 2019 order to show cause. (ECF Nos. 18-19.) He then responded

after the Court’s dismissal order. (ECF Nos. 20-23.) From the Court’s perspective, each time it

communicated with Plaintiff over the past year, Plaintiff was responsive, even if delayed, except

that he just never--even now (more than two years after originally filing his case)--provided the

one document that was needed and required--an amended complaint.
           Case 2:18-cv-00148-DAK Document 24 Filed 04/21/20 Page 2 of 2




         A motion under Federal Rule of Civil Procedure 59(e)

                may be granted only if the moving party can establish: (1) an
                intervening change in the controlling law; (2) the availability of
                new evidence that could not have been obtained previously
                through the exercise of due diligence; or (3) the need to correct
                clear error or prevent manifest injustice. Servants of the Paraclete
                v. Does, 2014 F.3d 1005, 1012 (10th Cir. 2000). A motion under
                Rule 59(e) is not to be used to rehash arguments that have been
                addressed or to present supporting facts that could have been
                presented in earlier filings. Id. Reconsideration of a judgment after
                its entry is an extraordinary remedy that should be used
                sparingly. See Templet v. HydroChem, Inc., 367 F.3d 473, 479 (5th
                Cir. 2004); Allender v. Raytheon Aircraft Co., 439 F.3d 1236, 1242
                (10th Cir. 2006); Zucker v. City of Farmington Hills, 643 F. App'x
                555, 562 (6th Cir. 2016) (relief under R. 59(e) is rare).

Blake v. Jpay, No. 18-3146-SAC, 2019 U.S. Dist. LEXIS 150310, at *4-5 (D. Kan. Sept. 4,

2019).

         Plaintiff has not shown any of these three grounds for relief exist here. He does nothing

but cite logistical difficulties. Nor has he followed up with a proposed amended complaint,

which shows a continued failure to prosecute--and which prompted the dismissal order to begin

with. Plaintiff thus does not meet the exacting standard for relief under Rule 59(e); the Court’s

January 14, 2020 Order and Judgment stand. (ECF Nos 20-21.)

         IT IS ORDERED that Plaintiff’s post-judgment motion is DENIED. (ECF No. 22.) This

action remains closed.

                DATED this 21st day of April, 2020.

                                               BY THE COURT:



                                               JUDGE DALE A. KIMBALL
                                               United States District Court



                                                                                                     2
